UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number: 0-21121 (Exact name of registrant as specified in its charter) Delaware 06-1456680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Hamden Center, 2319 Whitney Avenue, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 203-859-6800 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of July 30, 2010 Common stock, $.01 par value TRANSACT TECHNOLOGIES INCORPORATED INDEX PART I - Financial Information: Page Item 1 Financial Statements (unaudited) Condensed consolidated balance sheets as of June 30, 2010 and December 31, 2009 3 Condensed consolidated statements of income for the three and six months ended June 30, 2010 and 2009 4 Condensed consolidated statements of cash flows for the six months ended June 30, 2010 and 2009 5 Notes to condensed consolidated financial statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 PART II - Other Information: Item 1 Legal Proceedings 19 Item 1A Risk Factors 19 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6 Exhibits 19 SIGNATURES 20 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (In thousands, except share data) Assets: Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Refundable income taxes - Deferred tax assets Other current assets Total current assets Fixed assets, net Goodwill Deferred tax assets Intangible and other assets, net of accumulated amortization of $432 and $390, respectively Total assets $ $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, net of current portion Deferred rent, net of current portion Other liabilities Total liabilities Shareholders’ equity: Common stock, $0.01 par value, 20,000,000 authorized at June 30, 2010 and December 31, 2009; 10,573,135 and 10,528,209 shares issued, respectively; 9,409,035 and 9,364,109 shares outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock, 1,164,100 shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Six Months Ended June 30, June 30, (In thousands, except share data) Net sales $ Cost of sales Gross profit Operating expenses: Engineering, design and product development Selling and marketing General and administrative Operating income Interest and other income (expense): Interest, net 6 ) 8 ) Other, net 2 ) 8 ) 8 ) 16 ) Income before income taxes Income taxes Net income $ Net income per common share: Basic $ Diluted $ Shares used in per-share calculation: Basic Diluted See notes to condensed consolidated financial statements. 4 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Share-based compensation expense Incremental tax benefits from stock options exercised ) - Depreciation and amortization Deferred income taxes - Gain on sale of fixed assets (2 ) - Foreign currency transaction (gain) loss (6 ) 31 Changes in operating assets and liabilities: Receivables ) ) Inventories ) ) Refundable income taxes - Other current assets ) Other assets 4 17 Accounts payable ) Accrued liabilities and other liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of fixed assets ) ) Proceeds from sale of assets 10 - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from stock option exercises 46 Incremental tax benefits from stock options exercised 14 - Net cash provided by financing activities 46 Effect of exchange rate changes on cash (5 ) 8 Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to condensed consolidated financial statements. 5 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of presentation The accompanying unaudited financial statements of TransAct Technologies Incorporated have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America to be included in full year financial statements.In the opinion of management, all adjustments considered necessary for a fair statement of the results for the periods presented have been included.The December 31, 2009 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.These interim financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2009 included in our Annual Report on Form 10-K. The financial position and results of operations of our U.K. foreign subsidiary are measured using local currency as the functional currency.Assets and liabilities of such subsidiary have been translated at the end of period exchange rates, and related revenues and expenses have been translated at the weighted average exchange rates with the resulting translation gain or loss recorded in accumulated other comprehensive income in the condensed consolidated balance sheets.Transaction gains and losses are included in other income in the condensed consolidated statement of income. The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year.Certain prior period amounts in the Condensed Consolidated Financial Statements have been reclassified to conform with the current period presentation. 2. Recently issued accounting pronouncements Transfers of Financial Assets:The FASB improved the relevance and comparability of information that a reporting entity provides in its financial statements about transfers of financial assets.The provisions became applicable on January 1, 2010 and are applied to transfers of financial assets completed after December 31, 2009.Currently these provisions do not have an impact on our consolidated financial statements since we do not have transfers of financial assets and we do not anticipate these provisions will have a material impact on our consolidated financial statements. Multiple-Deliverable Revenue Arrangements: In October 2009, the FASB established the accounting and reporting guidance for arrangements including multiple revenue-generating activities. This guidance provides amendments to the criteria for separating deliverables, measuring and allocating arrangement consideration to one or more units of accounting. The amendments also establish a selling price hierarchy for determining the selling price of a deliverable. Significantly enhanced disclosures are also required to provide information about a vendor’s multiple-deliverable revenue arrangements, including information about the nature and terms, significant deliverables, and its performance within arrangements. The amendments also require providing information about the significant judgments made and changes to those judgments and about how the application of the relative selling-price method affects the timing or amount of revenue recognition. The amendments are effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June 15, 2010. Early application is permitted. We are currently evaluating this new guidance. Fair Value Measurements:In January 2010, the FASB issued new guidance that both expanded and clarified the disclosure requirements related to fair value measurements.Entities are required to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 of the fair value valuation hierarchy and describe the reasons for the transfers.Additionally, entities are required to disclose and roll forward Level 3 activity on a gross basis rather than as one net number.The new guidance also clarified that entities are required to provide fair value measurement disclosures for each class of assets and liabilities.In addition, entities are required to provide disclosures about the valuation techniques and inputs used to measure fair value of assets and liabilities that fall within Level 2 or Level 3 of the fair value valuation hierarchy.The new disclosures were adopted by the Company on January 1, 2010 and do not have an impact on our consolidated financial statements. 3. Inventories The components of inventories are: June 30, December 31, (In thousands) Raw materials and purchased component parts $ $ Work-in-process 77 2 Finished goods $ $ 6 Table of Contents TRANSACT TECHNOLOGIES INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 4. Accrued product warranty liability We generally warrant our products for up to 24 months and record the estimated cost of such product warranties at the time the sale is recorded. Estimated warranty costs are based upon actual past experience of product repairs and the related estimated cost of labor and material to make the necessary repairs. The following table summarizes the activity recorded in the accrued product warranty liability during the six months ended June 30, 2010: Six months ended (In thousands) June 30, 2010 Balance, beginning of period $ Accruals for warranties issued during the period 33 Changes in estimates 72 Settlements during the period ) Balance, end of period $ The current portion of the accrued product warranty liability is included in accrued liabilities and the long-term portion of the accrued product warranty liability is included in other liabilities in the condensed consolidated balance sheets. 5. Restructuring and other charges In 2009, due to an adverse economic climate, and in 2010, due to the completion of the move of a substantial portion of our printer production to a contract manufacturer in China, we initiated and completed certain restructuring programs to better utilize our workforce. These restructuring activities reduced the number of employees and caused the Company to incur costs for employee termination benefits related to these employee reductions.During the three and six months ended June 30, 2010, the Company recorded restructuring charges of $123,000 and $147,000, in accordance with FASB ASC 420-10-25-4 “Exit or Disposal Cost Obligations.”These one-time termination benefit charges have been included within general and administrative expensesin the accompanying consolidated statements of income. The restructuring activity during the three and six months ended June 30, 2010 includes severance costs related to the termination of 15 and 16 employees, respectively. The following table summarizes the activity recorded in accrued restructuring expenses during the three and six months ended June 30, 2010 and 2009 and is included in accrued liabilities in the accompanying consolidated balance sheets. Three months ended Six months ended June 30, June 30, (In thousands) Accrual balance, beginning of period $
